Citation Nr: 1136945	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-08 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for left ankle sprain.

4.  Entitlement to a higher (compensable) initial disability evaluation (rating) for bilateral hearing loss.

5.  Entitlement to a higher (compensable) initial disability evaluation (rating) for residuals, bunionectomy of the left foot.

6.  Entitlement to a higher (compensable) initial disability evaluation (rating) for residuals, bunionectomy of the right foot.

7.  Entitlement to a higher (compensable) initial disability evaluation (rating) for impingement syndrome of the left shoulder (dominant) prior to November 3, 2008, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1983 to August 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, granted service connection for bilateral hearing loss and assigned a 0 percent initial rating, granted service connection for residuals, bunionectomy, of the right foot and of the left foot, and assigned a 0 percent initial rating for each foot, and granted service connection for impingement syndrome, left shoulder (dominant), and also assigned a 0 percent initial rating.  The RO in the same decision also denied service connection for a sleep disorder, sinusitis, left ankle sprain, tinea pedis of the bilateral feet, and for posttraumatic stress disorder (PTSD).  The Veteran disagreed with these initial ratings and with these denials of service connection.  

In a February 2008 rating decision, the RO granted service connection for an adjustment disorder with some features of PTSD, claimed as PTSD with sleep disturbance.  Also in February 2008, the RO issued the statement of the case for the following issues on appeal: entitlement to a higher (compensable) disability evaluations for bilateral hearing loss; for residuals of bunionectomy, left foot; residuals of bunionectomy, right foot; and impingement syndrome of the left shoulder, in addition to the denials of service connection for a sleep disorder, sinusitis, left ankle sprain, and tinea pedis of the bilateral feet.  The Veteran perfected the appeals for all the issues as given on the statement of the case; therefore, all eight of these issues came within the jurisdiction of the Board.  

Subsequently, the Veteran testified in August 2008 before a hearing officer at a RO hearing held at the RO.  A transcript has been incorporated into the record.  In the course of the hearing, and immediately after, the Veteran withdrew his appeals with regard to service connection for a left ankle sprain, a sleep disorder, and sinusitis.  The Veteran was afforded a VA skin examination in November 2008.  By means of a February 2009 rating decision, the RO granted service connection for tinea pedis.  As this constitutes a full grant of the issue on appeal, the issue of entitlement to service connection for tinea pedis is no longer before the Board.     

The February 2009 rating decision also granted a higher initial disability evaluation for the impingement syndrome, left shoulder (dominant) of 20 percent, effective November 3, 2008.  Because the 20 percent initial evaluation of the Veteran's left shoulder impingement syndrome disability does not represent the maximum rating available for the disability, the appeal for higher initial rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  In an August 8, 2008 written statement, the Veteran indicated that he wished to withdraw the appeal on the issue of service connection for a sleep disorder.   

2.  In an August 8, 2008 written statement, the Veteran indicated that he wished to withdraw the appeal on the issue of service connection for left ankle sprain.   

3.  In an August 8, 2008 written statement, the Veteran indicated that he wished to withdraw the appeal on the issue of entitlement to service connection for sinusitis.   

4.  Throughout the entire initial rating period, the audiometric test scores and speech recognition testing have resulted in no more than level I hearing in the right ear and no more than level I hearing in the left ear

5.  For the entire initial rating period on appeal, the Veteran's residuals of left foot bunionectomy disability was manifested by resection of the first metatarsal head; findings commensurate with moderate severe foot injury are not shown.

6.  For the entire initial rating period on appeal, the Veteran's residual of right foot bunionectomy disability was manifested by resection of the first metatarsal head; findings commensurate with moderate severe foot injury are not shown.

7.  For the initial rating period prior to November 3, 2008, the impingement syndrome of the left shoulder (dominant) disability has been manifested by subjective complaints of pain and weakness, but not by range of motion that more nearly approximates limitation at the shoulder level.

8.  For the rating period from November 3, 2008, the impingement syndrome of the left shoulder (dominant) disability was manifested by range of motion that more nearly approximated limitation at the shoulder level; and was not manifested by symptomatology more nearly approximating arm motion limited to midway between side and shoulder level.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal on the issue of entitlement to service connection for a sleep disorder have been met, and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the substantive appeal on the issue of entitlement to service connection for sinusitis have been met, and that appeal is dismissed.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).
 
3.  The criteria for withdrawal of the substantive appeal on the issue of entitlement to service connection for a left ankle sprain have been met, and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for a compensable initial disability rating for service-connected bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

5.  The criteria for a 10 percent rating, but no higher, for residuals of left foot bunionectomy have been met for the entire initial period on appeal.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.59, 4.71a, Codes 5280, 5284 (2011)

6.  The criteria for a 10 percent rating, but no higher, for residuals of right foot bunionectomy have been met for the entire initial period on appeal.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.59, 4.71a, Codes 5280, 5284 (2011).

7.  The criteria for an initial disability rating for service-connected impingement of the left shoulder (dominant), in excess of 0 percent prior to November 3, 2008, and in excess of 20 percent from November 3, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.

The Veteran was provided VCAA notice in August 2006 prior to the initial adjudication of his service connection claims in a May 2007 rating decision.  The Veteran had submitted his service connection claims while he was still in service by means of the Benefits Delivery at Discharge (BDD) program.  The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain private and VA medical treatment records.  This notice included notice pertaining to the downstream disability rating and effective date elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the claims for service connection for a sleep disorder, sinusitis, and a left ankle sprain have been withdrawn, there is no need to discuss VCAA compliance with regard to those appeals.

Service connection for bilateral hearing loss, residuals of bunionectomy of the left foot, residuals of bunionectomy of the right foot, and impingement syndrome of the left shoulder (dominant) wrist have been established and an initial rating for the disabilities has been assigned.  Thus, the Veteran has been awarded the benefits sought (service connection), and such claims have been substantiated.  See Dingess, 19 Vet. App. at 490- 491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the Veteran was afforded VA audiology examinations in March 2007 and November 2008, a VA general medical examination in February 2007, as well as VA nose, joints, and skin examinations in November 2008 and February 2009.  These examinations were legally sufficient in that they included reviews of the claims file, interviews of the Veteran, and objective examinations of the Veteran.  The Board otherwise concludes that all relevant evidence necessary to decide the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records from the Veteran's 1983 to 2006 service, in addition to VA treatment records, and the Veteran's lay statements and testimony.  The Veteran did not identify any private treatment providers nor request that the RO obtain any private treatment records.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103 (2011).

Withdrawal of Appeals for Service Connection for 
a Sleep Disorder, Sinusitis, and Left Ankle Sprain

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§ 20.202.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the May 2007 rating decision, the RO denied service connection for a sleep disorder, sinusitis, a left ankle sprain, and for PTSD.  In his July 2007 Notice of Disagreement, the Veteran listed this issues, among others.  Though the February 2008 rating decision granted service connection for an adjustment disorder with some features of PTSD, which had been claimed as PTSD, the RO in the rating decision discussed the symptoms of insomnia and the VA examiner's assessment of insomnia as a symptom of the adjustment disorder with PTSD features.  Nonetheless, February 2008 statement of the case included denial of service connection for a sleep disorder along with denial of service connection for sinusitis and a left ankle sprain in its list of issues on appeal.  The Veteran submitted a VA Form 9 in March 2008 which was interpreted as perfecting the appeals for all the issues listed on the statement of the case.  

The Veteran testified before a RO hearing officer in a local hearing, held at the RO in August 2008.  During his testimony, the Veteran's representative stated on the record that the Veteran wished to withdraw his appeal as to the issue of service connection for a sleep disorder.  In a written statement dated August 2008, and signed by the Veteran, the Veteran indicated his wish to withdraw from appeal the issues of service connection for both a sleep disorder and for a left ankle sprain.  In a separate August 2008 written statement, signed by the Veteran, he indicated that his claim seeking service connection for sinusitis had been misunderstood, and that he had intended to seek service connection for allergic rhinitis.  The RO interpreted that statement as a withdrawal of the issue of service connection for sinusitis, as does the Board.  (The RO so informed the Veteran in the notice letter that accompanied the February 2009 rating decision that denied service connection for allergic rhinitis, and the claims file does not contain a response from the Veteran).  

Such written requests to withdraw the March 2008 substantive appeals constitute withdrawals of the substantive appeals on the issues of service connection for a sleep disorder, sinusitis, and a left ankle sprain.  The Veteran's August 2008 written requests have met the criteria of 38 C.F.R. § 20.204 for withdrawals of the appeals on the issues of service connection for a sleep disorder, sinusitis, and a left ankle sprain.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeals as to these claims, and they will be dismissed.

Disability Rating Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be discussed where appropriate below.

The United States Court of Appeals for Veterans Claims (Court) has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Initial Evaluation for Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable (0 percent) to 100 percent for service-connected bilateral hearing loss disability.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The regulations provide that in cases of exceptional hearing loss, that is, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  However, based upon the audiometric testing in service, and the March 2007 and the November 2008 audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

The Veteran contends that his bilateral hearing loss should be evaluated higher than the initial 0 percent disability rating initially assigned.  He contends that he has a hard time hearing, including difficulty with conversations.  

The Veteran's hearing loss was noted in service.  On a January 2004 service-administered audiogram, the following numerical results were record:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
60
50
65
LEFT
40
55
55
40
40

In particular, a March 2004 service audiology evaluation also tested hearing acuity.  The service clinician noted the Veteran had hearing within normal limits for hearing AS (left ear) and mild to moderate sensorineurial hearing loss in AD (right ear), of unknown etiology, and the shape was unusual.  The service clinician noted the Veteran was left-handed and so, his trigger finger was on the left hand, yet his right ear hearing was worse.  He was given an H-2 profile and referred to the ENT (ear, nose, and throat) clinic.  

In November 2004, service clinicians provided him with a permanent profile for his hearing loss, assessed the Veteran for a right ear hearing aid and the numerical audiogram results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
40
45







A December 2004 audiology clinic treatment entry noted that the Veteran was fitted with a hearing aid for his right ear only and that the fit appeared to be satisfactory.

In April 2006 the Veteran was given his retirement physical examination.  The numerical results of the April 2006 audiogram were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
20
35
LEFT
25
25
15
10
25


On the post-service, authorized VA audiological evaluation in March 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
20
25
30
LEFT
20
25
25
15
20

Speech audiometric revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.  The March 2007 VA examiner noted the Veteran had mild hearing loss on the right, and on the left, his hearing was within normal limits.  

At the March 2007 VA audiology examination, the right ear average puretone threshold was rounded to 30 decibels.  The left ear average puretone threshold was 21.25.  Speech recognition was 98 percent for each ear.  Using Table VI, the hearing impairment is Level I in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. 
§ 4.85.  

In his August 2008 testimony, the Veteran described difficulty hearing conversations in general, though his hearing loss had not caused problems at work because the nature of his then current employment did not require him to interact with other employees.  He also testified that he did not wear the service-provided right ear hearing aid, because it did not fit properly.  

On the authorized VA audiological evaluation in November 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
30
35
LEFT
20
25
25
15
20

Speech audiometric revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The VA examiner assessed the speech recognition scores as excellent.

The November 2008 VA audiological evaluation reflects that right ear average puretone threshold was 35, while the left ear average puretone threshold was 25.  Using Table VI, the hearing impairment is Level I in the right ear and Level I in the left ear.  This still results in a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. § 4.85.

The degree of bilateral hearing loss disability during the initial rating appeal does not establish a compensable initial rating for any period; therefore, the appeal for an initial compensable rating (in excess of 0 percent) for bilateral hearing loss, for the entire period on appeal, must be denied.  As the preponderance of the evidence is against the claim for a higher initial rating for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 C.F.R. §§ 4.3, 4.7.

Initial Evaluations for Right Foot and Left Foot Bunionectomy Disabilities

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The service treatment records contain extensive treatment reports regarding the Veteran's two bunions surgeries, specifically on the right foot in 2004, and on the left foot in 2006, prior to his retirement.  A July 2004 operation report noted the Veteran's bunion on the right foot was assessed as moderate and that the chevron bunionectomy was performed.  The postoperative diagnosis included mild, early osteoarthritis/degenerative joint disease of the right, first metatarsal-phalangeal (MTP) joint.  Many sessions of physical therapy followed this surgery.  A May 2006 service treatment report noted the Veteran was then five weeks post-operative from chevron bunionectomy on the left foot.  As of that May 2006, the left foot had only adequate first MTP dorisflexion and rather poor plantar flexion.  The April 2006 Report of Physical Examination noted both surgeries; however the service examiner assessed the recovery as healing well with no range of motion testing.  

Again, in March 2007, the Veteran was afforded a VA general medical examination.  He reported the surgery on both feet, as well as residual aching and stiffness in the MTP joint bilaterally and localized residual pain and tenderness and "locking."  He denied wearing any special shoes or inserts.  He took Motrin daily.  An objective examination of both feet found well-healed surgical scars along the distal 1st metatarsal bone, which was non-tender without hallux valgus.  He also had limited range of motion of both great toes, with flexion 0 to 30/45 degrees and extension 0 to 40/70 bilaterally.  The Veteran had pain walking on the toes. 

The Veteran sought VA treatment in April 2007, when he had a consultation with the VA podiatry clinic.  He reported increased pain that affected how he walked.  The VA clinician found "good" scar formation and "good" range of motion to the bilateral MTPJ.  There was no pain with palpitation or range of motion.  The x-ray study was unremarkable.  

The Veteran was afforded a VA joints/feet examination in November 2008.  The VA examiner found normal angulation and dorisflexion of the MTPJ of both feet.   

The Board notes that the surgeries the Veteran underwent in service both involved at least some level of resection of the 1st metatarsal head.  In this regard, the 2004 and 2006 operative reports affirmatively indicate that a chevron osteotomy (i.e. cutting and realignment of the 1st metatarsal) was made through the 1st metatarsal head of each great toe.  Accordingly, given that essential resection of the 1st metatarsal head was affirmatively established as of the in-service surgeries in July 2004 and April 2006, a 10 percent rating is warranted for the residuals of left foot bunionectomy and for residuals of right foot bunionectomy as of September 1, 2006 (i.e. the day following the Veteran's retirement from service) under Code 5280.  Notably, 10 percent is the maximum rating assignable under Code 5280.  38 C.F.R. § 4.71a.

The Board has also considered whether application of any other applicable rating code could result in a higher rating for the Veteran's residuals of left foot and right foot bunionectomy disabilities.  In this regard, the only other rating code that might potentially be applicable would be Code 5284, for foot injuries, other.  However, under this Code, a 10 percent rating requires moderate disability of the foot and a 20 percent rating requires moderately severe disability of the foot.  In the instant case, there are no objective findings indicative of moderately severe disability of the entire left foot and the entire right foot.  Although the Veteran has certainly experienced right foot and left foot pain, particularly on standing and walking, and has complained of fatigability and lack of endurance while walking, in the absence of any objective findings of additional functional impairment, such as examination findings indicating weakness, excess fatigability or incoordination, the Board finds that the overall impairment of the left foot and the right foot has not been shown not to be more than moderate in degree.  Accordingly, a rating higher 10 percent for moderately severe impairment of the left foot or right foot is not shown for any period.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board further notes that, although the Veteran has been noted to have a scar on each foot associated with his bunionectomies, it is not shown that the scars are painful, large, deep or unstable, or that they cause any other limitation of function, independent of the limitations resulting from the residuals of the bunionectomies.  Accordingly, separate ratings for the scars on the left foot or on the right foot are not warranted.  See e.g. 38 C.F.R. § 4.118, Codes 7801-7805 (2011).

In summary, the Board finds that a 10 percent rating, but no higher, for the Veteran's residuals of left foot bunionectomy disability and for the residuals of right foot bunionectomy disability is warranted for the entire initial period on appeal.

Evaluation of Left (Dominant) Shoulder Impingement Syndrome

The Veteran contends that a higher disability rating than 0 percent is warranted for the service-connected impingement syndrome of the left shoulder (dominant).  The Veteran's left (dominant) shoulder disability has been evaluated at 0 percent disabling for its limitation of motion under DC 5201 for the period prior to November 3, 2008.  As noted in the Introduction, the RO granted a 20 percent disability evaluation for the initial rating period from November 3, 2008, the date of the later VA joints examination, thus creating a staged rating of 0 percent prior to November 3, 2008 and 20 percent thereafter.  The Veteran contends that his left shoulder impingement syndrome disability, evaluated as noncompensable (0 percent) prior to November 3, 2008, and at 20 percent disabling thereafter, should be evaluated with a higher rating.  

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).  In determining whether there is limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

VA also must consider functional loss of a musculoskeletal disability separately from consideration under the diagnostic codes; functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2011).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

After a review of all the evidence, lay and medical, the Board finds that the criteria for a compensable rating was not met prior to November 3, 2008, and the criteria for a rating in excess of 20 percent was not met after November 3, 2008.  38 C.F.R. § 4.71a.  The Board finds that, for the rating period prior to November 3, 2008, the impingement syndrome of the left shoulder (dominant) disability has been manifested by subjective complaints of pain and weakness, but not by range of motion that more nearly approximates limitation at the shoulder level, as required for a 20 percent rating under Diagnostic Code 5201.

As review of the service treatment records finds very little that pertained to the left shoulder.  Indeed, the Veteran sought medical attention in 1985 in service following a left shoulder injury; however, after several sessions of physical therapy, all in 1985, there are no further complaints or objective examinations that pertained to the left shoulder.  In April 2006 the Veteran did complete a Report of Medical History, for purposes of retirement.  On this form, there was no indication, positive or negative for the question whether he had a painful shoulder.  The corresponding, handwritten answer noted the Veteran experienced arthritis, tingling, and numbness since he had surgery on his foot in July 2004, a date which corresponded to the date of the right foot bunionectomy.  The service clinician's notes following this Report of Medical History contains no mention of the left shoulder.  

The Veteran was afforded a VA general medical examination in February 2007.  He reported to the examiner that his left shoulder was injured in 1985 and that he experienced residual pain in the left shoulder with repetitive use, such as throwing or weightlifting.  He took no medication and denied ever having been put on a profile in service for the left shoulder disorder.  Upon objective examination, the VA examiner noted the left shoulder had a normal appearance, with no heat, redness, swelling, or tenderness.  The Veteran also had full range of motion, with flexion measured at 0 to 170/180 with mild discomfort, abduction measured at 0 to 180, internal rotation measured 0 to 80/90 degrees with moderate discomfort, and external rotation was measured at 0 to 90/90 degrees.  The examiner noted no additional limitations after three repetitions.  

The Veteran initiated VA treatment in February 2007, but complained of left shoulder pain to a VA social worker.  The VA clinician who provided the initial assessment noted only that the Veteran denied joint ache and muscle weakness.  There are no further VA treatment entries in the record.  During his testimony before the hearing officer in August 2008, the Veteran referred generally to going to a private hospital after he initiated care at VA, where he was told there was a "problem" and was given pain medication.  However, the Veteran never identified the "problem" and named the medication as Naxopren, which he reported to VA personnel that he was already taking when he initiated VA treatment in February 2007.  The RO Hearing officer asked the Veteran directly whether he was receiving treatment for the left shoulder at the time of the August 2008 hearing, but the Veteran only referred back to the earlier private assessment that there was a "problem" with the left shoulder.  See Transcript.  As the Veteran did not answer directly, the Board finds he was not then receiving treatment for his left shoulder disorder.

Based on this evidence, the Board finds the noncompensable (0 percent) rating appropriate for the period prior to November 3, 2008.  The Veteran reported pain and discomfort when using his left shoulder and the VA examiner in 2007 noted the discomfort while the range of motion was measured, which was determined to be full range of motion.  Even during the RO hearing in August 2008, the hearing officer asked the Veteran whether he could put his arm over his head and the Veteran answered in the affirmative, but not for long.  The Veteran is certainly competent to describe his symptoms as he has experienced them through his senses and the Veteran did credibly testify that he could put his arm over his head; therefore, his arm was not limited to even approximately shoulder level motion, as warrants a 20 percent evaluation under Diagnostic Code 5201.  As well, there is no evidence of record of malunion of the clavicle or scapula or of nonunion of the clavicle or scapula to warrant 10 percent ratings under Diagnostic Code 5203.  

The Board further finds that, for the rating period from November 3, 2008, the impingement syndrome of the left shoulder (dominant) disability was manifested by range of motion that more nearly approximated limitation at the shoulder level, which warrants a 20 percent disability rating under Diagnostic Code 5201, and was not manifested by symptomatology more nearly approximating arm motion limited to midway between side and shoulder level, as required for a higher disability rating of 30 percent under Diagnostic Code 5201.  38 C.F.R. § 4.71a.

On November 3, 2008, the Veteran was afforded a VA joints examination, which was supplemented by a February 2009 addendum.  The claims file was reviewed.  The Veteran reported a constant pain, 3/10, with intermittent weakness, stiffness, instability, or giving way, and "locking."  He did not report any current treatment.  He experienced flare-ups that could last up to an hour due to position and activity, in particular, use of the arm over the head, and was relieved by rest or changing position.  There was no impact on his employment, as the Veteran was a full time student.  Range of motion tested revealed flexion 0 to 90 degrees with more pain at the extreme, abduction of 0 to 90 degrees, again with pain at the extreme, external rotation of 0 to 30 degrees, with pain, internal rotation of 0 to 80 degrees, and adduction of 0 to 20 degrees, with more pain at the extreme.  Though there was pain on motion, the examiner did not note objective evidence of edema, effusion, instability, weakness, tenderness, heat, redness, abnormal movement, or guarding of movement.  There was no ankylosis.  

The Board finds that, for the period from November 3, 2008, a disability evaluation of 20 percent, and no higher, is warranted under Diagnostic Code 5201.  At no time does the evidence indicate that the Veteran's left shoulder disability was manifested by limitation of motion midway between the side and shoulder level.  38 C.F.R. 
§ 4.71a.  In reaching the above conclusion, the Board has considered the evidence that the Veteran has additional limitation of motion due to pain, weakness, and fatigue.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 202.  The grant of the 20 percent rating is based upon limitation of motion of the arm at the shoulder level  that is due to pain.  For example, while the clinical measures of range of motion show that the Veteran's left shoulder range of motion is at 90 degrees (shoulder level), the VA examiner did not find additional limitations of motion due to pain, but that the level of pain was constant.    

The objective evidence, to include the VA medical reports, contain findings indicating that the Veteran did not undergo additional loss of function (i.e., motion) of the left shoulder disability due to flare-ups of pain or any such additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms, to a degree that would more nearly approximate a limitation of motion of the arm to midway between the side and shoulder level.  As such, the overall disability picture is not characterized by additional functional loss such as to enable the conclusion that the Veteran's disability picture most nearly approximates the next-higher evaluation of 30 percent under Diagnostic Code 5201.  38 C.F.R. § 4.71a.

As the Veteran's left shoulder disability symptomatology does not more nearly approximate limitation of motion of the arm midway between the side and shoulder level, the Board finds that, for the entire initial rating period on appeal, the symptoms do not more nearly approximate the criteria required for a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  For these reasons, the Board finds that the left shoulder impingement syndrome (dominant) disability does not warrant a disability rating in excess of 20 percent for the period from November 3, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  In this regard, the March 2007 and November 2008 VA examiners specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting that the Veteran reported increased difficulty in speech and communication.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  The Veteran has testified to the RO hearing officer in August 2008 of his need to face a speaker and his difficulties hearing speakers when he did not face them.  However, the Board observed that his speech recognition score actually improved in the November 2008 VA examination, from the results assessed in the 2007 examination.  Therefore, the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty in hearing speakers, which is associated with the service-connected bilateral hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case is more than adequate to rate the Veteran's hearing loss, which was granted by the RO as bilateral hearing loss, though the Veteran's left ear hearing tested within normal limits during the 2007 VA examination.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's bilateral hearing loss disability, the Board is not required to remand this issue to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).

With regard to the residuals of left foot bunionectomy and the residuals of right foot bunionectomy disabilities, the Board finds that the schedular rating criteria contemplate the impairments due to the Veteran's residuals of bunionectomy 

disabilities.  The rating criteria specifically provide for ratings based on the resection of the metatarsal head, and include higher ratings where symptoms of the specified degree are shown.  The schedular rating criteria specifically provides ratings for such a surgery as a chevron surgery which the Veteran underwent in service.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected residuals of left foot and residuals of right foot bunionectomy disabilities, an exceptional or unusual disability picture to render impractical the application of the regular schedular standards is not present.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Finally, with regard to the impingement syndrome of the left shoulder (dominant) disability, the Board finds that the schedular rating criteria contemplate the Veteran's impingement syndrome disability.  The rating criteria specifically provide for ratings based on the limitation of motion of the dominant arm, which was found to approximate the criteria for a 20 percent disability rating as of November 3, 2008, when his left arm limitation of motion was sufficiently limited to shoulder height.  The schedular rating criteria specifically provides ratings for such a limitation of motion.  The schedular rating criteria also incorporates various orthopedic factors that limit motion or function of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected left shoulder impingement disability, an exceptional or unusual disability picture to render impractical the application of the regular schedular standards is not present.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).


As the Veteran is repeatedly referred to in the record as being employed full-time, or to being a full time student, the matter of entitlement to a total disability rating based on individual unemployability has not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal for service connection for a sleep disorder is dismissed.

The appeal for service connection for sinusitis disorder is dismissed.

The appeal for service connection for a left ankle sprain is dismissed.

A compensable initial disability evaluation for bilateral hearing loss is denied.

A 10 percent (compensable) initial disability evaluation for residuals of left foot bunionectomy for the entire initial rating period on appeal is granted.

A 10 percent (compensable) initial disability evaluation for residuals of right foot bunionectomy for the entire initial rating period on appeal is granted.

A compensable initial disability evaluation for impingement syndrome of the left shoulder (dominant) prior to November 3, 2008, and in excess of 20 percent thereafter is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


